DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 4-10, 12-13, and 18-23 are allowed.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follows: 

Claim 18. (Currently Amended) The device according to claim 8, characterised in that the lid (200) comprises a third peripheral wall (203), concentric to the second peripheral wall (102) and of smaller diameter, adapted to cover the exterior of the nozzle (107); and a fourth peripheral wall (202), concentric to the third peripheral wall (203) and of smaller diameter, adapted to cover the interior of a nozzle (107). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES N SMALLEY/Examiner, Art Unit 3733